DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
The rejections under 35 USC 112(d) for claim 29 has been overcome by making said claim independent. The rejection under 35 USC 103 over Zhao no longer applies in view of claims currently pending which were not rejected over Zhao.
The following rejections remain.
Claims 21-24,26,27,30 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While applicants have made extensive amendments to the claims, the rejection is maintained for the scope of heterocycloalkyl rings still permitted for Rd and Re  which includes a variety of hetero atoms in any array and both saturated and partly unsaturated for which no  .
Claims 21-24,26,29,30 and 39-40  remain rejected as being drawn to an improper Markush Group. As stated in previous actions the examination of “Q” scope  originally present was limited to heteroaryl based on the varying choices present and the exemplary  art cited in the search report directed to many “Q” embodiments and the additional art applied by the examiner for elected “Q” rings. As emphasized in the Federal Register guidelines cited in the 1st action, the purpose of a limited examination containing various diverse embodiments that are not all art-recognized equivalents is to ensure compact prosecution. Thus X4 as CH remains withdrawn in main claim 21 and the many species present in claim 29 previously pointed that are not within elected Q need to be deleted to overcome the rejection. If the rejection is overcome note that claim 37 will be superfluous and thus needs to be deleted.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624